IF ~ .   ...._;a.                                                                                         ti
          PIO 2458 (Rev. 02/08/20 19) Judgment in a Crimin al Petty Case (Modified) •                     '                                                                                     Page I of I



                                                UNITED STATES DISTRICT COURT
                                                           SOUTHERN DISTRICT OF CALIFORNIA

                                United States of America                                                                                JUDGMENT IN A CRIMINAL CASE
                                                 V.                                                                                     (For Offenses Committed On or After November I, 1987)



                                  Abel Villalba-Lagunas                                                                                 Case Number: 3: l 9-mj-24331

                                                                                                                                        Richard J Boesen
                                                                                                                                        Defendant 's Attorney


          REGISTRATION NO. 91358298
          THE DEFENDANT:
           IZI pleaded guilty to count(s) 1 of Complaint
                                                      ----------------------------
            •       was found guilty to count(s)
                    after a plea of not guilty.
                    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

          Title & Section                     Nature of Offense                                                                                                           Count Number(s)
          8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                                                                 1

            •       The defendant has been found not guilty on count(s)
                                                                                                                       --------------------
            •       Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                                                    IMPRISONMENT
                 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
          imprisoned for a term           ~f
                                           ~ TIME SERVED                                                                    • ________ days
             IZI Assessment: $10 WAIVED           IZI Fine: WAIVED
             IZI Court recommends USMS , ICE or DHS or other arresting agency return all property and all documents in
             the defendant' s possession at the time of arrest upon their deportation or removal.
             •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
           of any change of name, residence, or mailing address unti.l all fines, restitution, costs, and special assessments
           imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
           United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                                 Friday, Noveml:,c:~_l_ 2019
                                                                                                                                 Date of Imposition of Sentence


           Received        ~ \, V                          .----- 1:.:·'i ;·--:-;:-::·-·- --
                                                                          .,. J '. f'" ' ~
                          DUSM
                                                                                 ----~-·-
                                                                                      -    ' o 1 - - -~   ....   i-)




                                                                            NCV u 8 1u·19
                                                                   c;...:~~~ . ~.:: : .:- ~~-•.i. "."              .: t -..;S"i
                                                              SC L,; - ~: ~..,   r: 1sr P~ :•..:. T JF           : ..... ;;: : R" ~;.
           Clerk's Office Copy                                'iY                                                         C'~"· :. ~t                                               3: 19-mj-24331
